950 A.2d 213 (2008)
195 N.J. 439
In the Matter of Jeffrey LUTZ, an Attorney at Law.
No. D-163 September Term 2007
Supreme Court of New Jersey.
June 26, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-397, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that JEFFREY LUTZ of BRICK, who was admitted to the bar of this State in 1975, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (failure to identify, keep or properly safeguard client funds in trust account), RPC 1.15(b) (failure to promptly disburse funds to a third person), RPC 8.1(b) (failure *214 to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit to the Office of Attorney Ethics financial information previously requested and to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that JEFFREY LUTZ is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics all financial records requested by that office and shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.